Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 1 of 27 PageID #: 1




                                                                      FILED
                                                                US DISTRICT COURT
                                                                WESTERN DISTRICT
                                                                  OF ARKANSAS
                                                                   May 6, 2020
                                              $.
                                                               OFFICE OF THE CLERK
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 2 of 27 PageID #: 2
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 3 of 27 PageID #: 3
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 4 of 27 PageID #: 4
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 5 of 27 PageID #: 5
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 6 of 27 PageID #: 6
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 7 of 27 PageID #: 7
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 8 of 27 PageID #: 8
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 9 of 27 PageID #: 9
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 10 of 27 PageID #: 10
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 11 of 27 PageID #: 11
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 12 of 27 PageID #: 12
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 13 of 27 PageID #: 13
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 14 of 27 PageID #: 14
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 15 of 27 PageID #: 15
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 16 of 27 PageID #: 16
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 17 of 27 PageID #: 17
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 18 of 27 PageID #: 18
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 19 of 27 PageID #: 19
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 20 of 27 PageID #: 20
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 21 of 27 PageID #: 21
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 22 of 27 PageID #: 22
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 23 of 27 PageID #: 23
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 24 of 27 PageID #: 24
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 25 of 27 PageID #: 25
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 26 of 27 PageID #: 26
Case 2:20-cm-00053-MEF Document 1   Filed 05/06/20 Page 27 of 27 PageID #: 27
